On order of the Court, the application for leave to appeal the October 23, 2018 order of the Court of Appeals is considered. We DIRECT the Wayne County *789Prosecuting Attorney to answer the application for leave to appeal within 28 days after the date of this order. In the answer, the prosecuting attorney shall address: (1) whether the trial court failed to "carefully consider the newly discovered evidence in light of the evidence presented at trial," People v. Grissom , 492 Mich. 296, 321, 821 N.W.2d 50 (2012) ; (2) "whether a reasonable juror could find the testimony credible on retrial," People v. Johnson , 502 Mich. 541, 567, 918 N.W.2d 676 (2018) ; and (3) whether the newly discovered evidence makes a different result probable on retrial. Id. at 566, 571-572, 918 N.W.2d 676. The motion for bond pending appeal and the motion for peremptory reversal are DENIED.
The application for leave to appeal remains pending.